MCFADDEN, Judge.
In von Thomas v. State, 293 Ga. 569 (748 SE2d 446) (2013), the Supreme Court of Georgia vacated our decision in Thomas v. State, 317 Ga. App. 696 (732 SE2d 780) (2012). The Supreme Court remanded the case to this court with direction that we vacate the decision of the sentencing court and remand to the sentencing court for dismissal of the appellant’s motion to vacate his sentence, von Thomas, supra at 575 (3). Accordingly, for the reasons explained by the Supreme Court in von Thomas, the decision of the sentencing court is hereby vacated and the case is remanded to the sentencing court with direction that it dismiss the motion to vacate the sentence.

Judgment vacated and case remanded with direction.


Barnes, P. J., and McMillian, J., concur.

*332Decided December 9, 2013.
Abbott & Cone, David C. Abbott, for appellant.
Lee Darragh, District Attorney, Wanda L. Vance, Assistant District Attorney, for appellee.